DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 26-55 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art L. Schafer (US 3,213,808) teaches a food dough extrusion machine comprising: first and second extrusion unit [die] (10, 18) including plurality of inlet openings upstream of combining means and plurality of outlet openings of the second extrusion unit (die) (Fig 1-6, item 15, 16, 19). However, Schafer does not teach that the wherein the plurality of outlet openings of the second extrusion unit are coupled to the plurality of inlet openings of the first extrusion unit by an array of tubes detachably mounted to the first and second extrusion units, wherein the array of tubes comprises a plurality of tubes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 5,333,538 pertaining to food extruder machine; US 4,120,627 teaches extrusion units for making food article. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/ Primary Examiner, Art Unit 1743